DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered, where:
Claim 12 has been amended;
Replacement drawings for Figures 1, 3, 4 and 5 have been received and are Approved;
An IDS has been filed;
Claims 1-13 pending in this Office Action.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: lock assembly for a telemark ski binding assembly, where in an unlocked configuration a toe retainer is unlocked and the toe retainer and heel retainer are rotatable together around a first center point relative to the base and in a locked configuration the toe retainer is restrained and the heel retainer is rotatable relative to the toe retainer about a second center point that differs from the first center point, in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618